                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                  No. 5:16-CV-765


WANZACOLE,                                          )
                                                    )
              Plaintiff,                            )
                                                    )              ORDER GRANTING
       v.                                           )              MOTION TO STAY
                                                    )              DISCOVERY
WAKE COUNTY BOARD OF                                )
EDUCATION,                                          )
                                                    )
              Defendant.                            )

       Upon consideration of the Motion to Stay Discovery submitted by Defendant Wake

County Board of Education, and for good cause shown, the Defendant's motion is hereby

GRANTED, and it is further ORDERED that all discovery in this civil action, including all

deadlines and requirements for conference activities and any and all discovery requirements be

STAYED pending resolution of Defendant's Motion for Partial Dismissal by the Court.


     SO ORDERED. This _L_ day of October 2018.
